DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 12/22/2020. 

Claim Analysis
3.	Summary of Claim 1:
A fragrance composition comprising a compound represented by Formula (1) as an active ingredient:


    PNG
    media_image1.png
    110
    384
    media_image1.png
    Greyscale


wherein, in Formula (1), R1 represents a straight, branched, or cyclic alkyl group having from 1 to 6 carbon atoms.

 

	Summary of Claim 7:
A compound, represented by Formula (2):


    PNG
    media_image2.png
    108
    385
    media_image2.png
    Greyscale


wherein, in Formula (2), R2 represents a straight, branched, or cyclic alkyl group having 4 to 6 carbon atoms, provided that one where R2 is a t-butyl group and a cyclohexyl group is excluded.

 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Vial et al. (US PG Pub 2011/0097291 A1 as listed on the IDS dated 12/22/2020).
	Regarding claims 1 and 2, Vial et al. teach perfuming ingredients comprising a compound of formula: 

    PNG
    media_image3.png
    158
    229
    media_image3.png
    Greyscale

wherein R1 represents a C1-3 alkyl group, R2 represents a methyl or ethyl group, R3 represents a C1-4 alkyl group (Abstract) thereby corresponding to the instant formula (I) when R1 is a C1-3 alkyl group and R3 is a C1 (methyl group).
Vial et al. do not particularly teach R2 is a dimethyl group.
Although the reference fails to incorporate R2 as a dimethyl group, the similarity between the chemical structures having R2 as a dimethyl group and an R2 as a methyl or ethyl group are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed fragrance compound with a dimethyl group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

7.	Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uhrhammer et al. (US PG Pub 2007/0179047 A1).
Regarding claims 7-17, Uhrhammer et al. teach a compound having the formula [0030]:

    PNG
    media_image4.png
    147
    207
    media_image4.png
    Greyscale

Wherein R, R2, R3 and R4 are hydrocarbon groups containing 1 to 20 carbons ([0013], [0030]), thereby reading on the claimed compound when R2 and R3 are methyl groups, when R is an alkyl group having 2 to 5 carbons, and when R4 is an ethyl group. 
Uhrhammer et al. do not particularly teach the Formula (1) as required by the instant claim.
.


8.	Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchardt, et al. (“Zur ambivalenten Reakivitat von α-Acyloxycarbonsaeure-chloriden”, Chemische Berichte, vol 108, no. 10, 1975, pp. 3224-3242, as listed on the IDS dated 12/22/2020). 
Regarding claims 7-17, Ruchardt et al. teach the compound:


    PNG
    media_image5.png
    104
    172
    media_image5.png
    Greyscale


wherein R1, R2 and R3 are CH3, and R4 is tert-C4H9 (Table 1), among others. 
Ruchardt et al. do not particularly teach R4 (corresponding to R2 of the instant invention) are alkyl groups having 4 o 6 carbons wherein t-butyl group and a cyclohexyl group are excluded.
2 as a straight, branched, or cyclic alkyl group having 4 to 6 carbon atoms, wherein R2 as a t-butyl group and a cyclohexyl group are excluded, the similarity between the chemical structures having R2 as a t-butyl group and a cyclohexyl group and other R2 groups having 4 to 6 carbons are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with other R2 groups having 4 to 6 carbon atoms.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763